DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 11/13/2020 has been received and entered in to the case. 
	Claims 27-46 is/are newly added, claims 21-26 has/have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 1-20 and 27-46 have been considered on the merits. All arguments have been fully considered. 
Response to Amendment
	The claim rejection under 35 USC §112 has been withdrawn due to the instant amendment. However, a new claim rejection under 35 USC §112 is presented below.
	The claim rejections under 35 USC §102 and 103 have been modified from the previous claim rejections to address the new limitations and claims presented in the instant amendment.

Claim Rejections - 35 USC § 112 (New Rejection)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 17-19 disclose “the thus obtained non-erythrocyte blood cells”. There is insufficient antecedent basis for this limitation in the claim. It is not clear if the limitation refers to the primed non-erythrocyte blood cells or else. If the term is intended to point out the cells produced by the step (a) of the claim, applicant is advised to amend the limitation as “the primed non-erythrocyte blood cells”. If so, the term “the non-erythrocyte blood cells” in line 4, claim 18 and in line 4 and 5, claim 19 would be also amended to “the primed non-erythrocyte blood cells.”
Claim 29 discloses “direct cryopreservation/freezing” in line 2-3. It is not clear if this limitation intends to point out that the cells are directly exposed to cryopreserving temperature (e.g. submerging in LN2). Furthermore, it is not clear how the priming step is distinct from any steps for cryopreservation/freezing. It is understood that the priming step is for cryopreservation as claimed, and thus, the priming step should be understood as a part of cryopreservation. Likewise, the limitation “the cells in a form ready for direct cryopreservation/freezing” is vague what subject matter this intends to point out. It is understood that any cells are ready for cryopreservation/freezing if they are intended for cryopreservation. Clarification is required. 
Claim 31 recites the limitation "the cell fraction" in line 2.  There is insufficient antecedent basis for this limitation in claim 1.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 13, 17-20, and 29-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lionetti et al. (US PAT. 4,004,975; IDS ref.) in light of DMSO (2020, Sigma-Aldrich; www.sigmaaldrich.com/chemistry/solvents/dimethyl-sulfoxide-center.printerview.html).
Lionetti et al. teach a method of cryopreserving the human white blood cells from whole blood using DMSO at 5% (see Abstract).
Lionetti et al. teach that the erythrocytes are separated and removed from leukocytes (Fig. 1; col. 6, lines 24-54).
Regarding claim 6, the wherein clause is directed to the result of the claimed method. Since the method taught by Lionetti et al. is identical to the claimed method, 
Lionetti et al. teach that that the sedimentation of buffy coat leukocytes with hydroxyethyl starch (HES; a macromolecular erythrocyte sedimentation enhancer) to aggregate erythrocytes and concentrate the leukocytes, and the cryopreservation thereof by cooling the concentrate to -80°C in the presence of residual HES and 5% DMSO (col. 2, lines 48-55), and this teaching meets the limitation of claim 9. It is noted that the instant specification listed HES as one of macromolecular erythrocyte sedimentation enhancers (see para. [0062]).
Regarding claims 9-10 directed to contacting the non-erythrocyte blood cells (or cell fraction) with a combination of (i) a macromolecular erythrocyte sedimentation enhancer and (ii) DMSO, Lionetti et al. teach a combination of 5% DMSO and 4-8% HES can be used alone as cryoprotectant agents (col.12, lines 26-28).
Regarding claim 10 directed to the non-erythrocyte cell fraction, Lionetti et al. teach separation of blood cells (i.e. buffy coat cells) from whole blood, and sedimentation of erythrocytes from the buffy coat (col. 3, lines 54-68; col. 4, lines 21-37; col. 6, lines 24-29) and this is considered to produce a cell fraction containing non-erythrocytes after sedimentation of erythrocytes using HES.
Regarding claim 13 directed to the concentration of component (i) being 0.25-5% w/v and the concentration of component (ii) being 0.25-5% v/v, Lionetti et al. teach that the stock concentration of HES being 40% w/v (col. 4, lines 2-9), and the final concentration of HES for sedimentation of red cells from buffy coat is 4% (i.e. 4% w/v) (col. 4, lines 20-25). It is noted that the concentration of DMSO was made to 5% w/v 
Regarding claims 17-19, the step of adding a cryoprotectant to the thus obtained non-erythrocyte blood cells is inherently met by the method taught by Lionetti et al. since Lionetti et al. teach DMSO, a cryoprotectant, mixed with non-erythrocyte blood cells after treated with HES to remove/sediment red blood cells.
Furthermore, Lionetti et al. teach that the addition of DMSO to the cells is carried out slowly to a final concentration of 5%. Lionetti et al. teach that the volume of the leukocyte enriched supernatant is about 50-60 ml and to these 10% DMSO was added at the slow rate of 2.0 ml/min (col. 4, lines 47-48). This teaching is interpreted that the initial addition of DMSO (e.g. 2 ml at the first min) to the cell mixture would meet the contacting step and the continuous addition of DMSO to the final concentration would meet the adding a cryoprotectant step of the claimed invention. In other words at the first min. the concentration of DMSO added to the 50-60 ml of the leukocyte is 2 ml, which would be DMSO at 0.4% contacting the cells in the mixture, and then the adding DMSO in the next minute (i.e. additional 2 ml of 10% DMSO) would meet the adding step of a cryoprotectant as claimed 17-20 and 30. 
At the same time, the teaching of Lionetti et al. is construed that at a certain point that the cells would contact with DMSO at the claimed concentration that does not exceed 1.5%, 2%, 3%, or 4% and at the final concentration of 5%. Thus, it is the 
Regarding claim 29, it is understood that the mixing the cells with HES+DMSO (thus, priming) is distinct from the step of cooling the temperature down to -80°C (i.e. direct cryopreservation/freezing). Thus, it is the Examiner’s position that the mixing step is distinct from cooling step of cryopreservation.
Regarding claims 31-34 and 39-42 directed to the contacting step for at least 10 or 20 min., as discussed above, Lionetti et al. teach the addition of 10% DMSO at the rate of 2 ml/min to the leukocyte with about 50-60 ml to a final concentration of 5% (col. 4, lines 40-49). For the final concentration of 5% DMSO in the mixture by adding 10% DMSO to the volume of 50-60 ml of the cells, the volume of DMSO added would be about 50-60 ml for the final 5% DMSO. Since the adding rate of the DMSO being 2 ml/min, the total duration of contacting the cells with DMSO would be at least 25-30 min from the start of adding 10% DMSO to the final volume of 10% DMSO added to the final 5% DMSO in the mixture. In addition, Lionetti et al. teach that the leukocyte isolated by sedimentation were frozen at 2°C/min to -80°C (col. 4, lines 51-55). Because the leukocyte isolation was carried out at 22°C (col. 4, lines 43-44), and if the contacting between the cells and DMSO is until the freezing of the cells (i.e. > 0°C), the duration of the contact during the cooling step decreasing at the rate of 2°C/min would be at least 10 min. By combining the duration of adding DMSO to the cells being 25-30 min, and the cooling duration of at least 10 min as discussed above, the contacting of the cells with DMSO would be at least 35-40 min. Therefore, it is the Examiner’s position that the teaching of Lionetti et al. would meet the subject matter of claims 31-34 and 39-42.
. 

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-12, 14-16 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lionetti et al. (supra) as applied to claims 1-10, 13, 17-20, 29 and 31-46 above, and further in view of Omenyi et al. (1986, J. Disp. Sci. Tech.; IDS ref.), Terashima et al. (US 2007/0275459) and Neu et al. (2008, Biophysical Journal; IDS ref.).
Lionetti et al. teach the subject matter of claims 1-10, 13, 17-20, 29 and 31-46 and thus render them obvious (see above).

Furthermore, Omenyi et al. teach that DMSO at the concentration up to 7.5% increase in sedimentation velocity of erythrocytes (see abstract). 
Based on the teachings of Lionetti et al. and Omenyi et al., one skilled in the art would recognize that DMSO along with HES can be used not only as a cryoprotective agent but also as an erythrocyte sedimentation enhancer, and the 5% DMSO of Lionetti et al. is suitable for increasing sedimentation of erythrocytes. Thus, it would have been obvious to a person skilled in the art to use a composition comprising 4% HES (a suitable concentration for erythrocyte sedimentation according to Lionetti et al.) and 5% DMSO (suitable for sedimenting erythrocytes according to Omenyi et al. and cryopreserving the separated leukocyte-enriched fraction according to Lionetti et al.) with a reasonable expectation of success.
Regarding the mixing ratio of claims 11, 27 and 28, Lionetti et al. in view of Omenyi et al. do not teach the limitation. However, it would have been obvious to a 
 	Regarding claim 14-16 directed to dextran, dextran at least 50 kDa, or dextran 500, Lionetti et al. teach that that dextran is utilized for sedimentation of red blood cells by rouleaux formation (col. 1, lines 34-40). However, Lionetti et al. do not teach dextran having a molecular weight of at least 50 kDa or dextran 500.
Terashima et al. teach that dextran as well as HES is an agent that can be used for the method of agglutinating erythrocytes (para. [0079]), and dextran and HES are also cryoprotective agents along with DMSO (para. [0101] and [0117]). Thus, one skilled in the art would recognize that dextran can be used in place of or in addition to HES as erythrocyte sedimentation enhancer as well as cryoprotective agents along with DMSO, and thus, it would have been obvious to use dextran along with HES and DMSO with a reasonable expectation of success. 
Neu et al. teach an optimum dextran molecular mass is around 200-500 kDa at the concentration of <2g/dL (<2%) for red blood cell aggregation (i.e. sedimentation of RBC) (see abstract).
Thus, it would have been obvious to a person skilled in the art to use dextran 500 (i.e. dextran with molecular weight of 500 kDa) at the concentration 2% (w/v) or less as taught by Neu et al. along with 5% v/v DMSO for the method of Lionetti et al. in view of Omenyi et al. with a reasonable expectation of success.
. 

	Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant alleged that if a person of ordinary skill in the art duly did that, they would consider the claimed priming methods to be different from the cryopreservation methods of the type described in Lionetti. Applicant also cited a textbook titled “Hematopoietic Stem Cell Transplantation” for support. 
The claim rejection as presented above is based on the teaching of Lionetti and the Examiner explained how he interpreted the teaching of Lionetti with regard to the claimed subject matter. As indicated above, the rejection is made based on the interpretation that the priming step is the same as mixing cells with DMSO which occurs prior to actual cooling step which is understood as a cryopreservation/freezing step. The second step of adding a cryoprotectant to the cells as claimed is interpreted as being inherently carried out by the incubation/contacting step for cryopreservation/freezing. 
It is understood that applicant’s argument is based on that a separate priming step prior to the adding a cryoprotectant to the primed cells. However, claim 1 and 10 and their dependent claims do not require the limitation. It appears that claims 17-20 have been amended in an attempt to clarify the applicant’s invention. The new claim 30 requires two separate steps. 
In the previous OA, the Examiner interpreted that the contacting step and the adding step (b) can be the same step. Even though it is considered these two steps are 
	Based on the above discussion it is the Examiner’s position that the claim rejections as presented are proper.

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041.  The examiner can normally be reached on 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAEYOON KIM/Primary Examiner, Art Unit 1632